OPINION.
Murdock :
It was conceded by counsel for the respondent that the tax liability of the petitioner, if any, attached by virtue of a trust agreement dated May 17, 1923. The real estate on Vermont Avenue and the Carry Manufacturing Co. note were not covered by this agreement and the petitioner further proved that it had never received anything from the sale of the property or from the note. There was also some testimony tending to show that the two transactions in question had occurred prior to the time that the Munsey Trust Co. became trustee and that the proceeds of the sale of the *928real estate were distributed before the Munsey Trust Co. became trustee.

Judgment will be entered for the ‘petitioner under Rule 50.